Citation Nr: 1816665	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-12 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for degenerative arthritis lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel





INTRODUCTION

The Veteran served in active duty in the U.S. Army from September 1976 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision and a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The December 2011 denied service connection for bilateral hearing loss.  The January 2012 rating decision confirmed and continued a previous denial of service connection for degenerative arthritis lumbar spine.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of an event or injury sustained during his active service.  

2.  The Veteran's degenerative arthritis lumbar spine was not manifested during service or within one year of separation.  The Veteran's degenerative arthritis lumbar spine is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  Degenerative arthritis lumbar spine was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  

For VA compensation purposes, degenerative (arthritis) joint disease is a chronic disease.

For VA compensation purposes, organic diseases of the nervous system such as sensorineural hearing loss are considered chronic diseases.  The United States Court of Appeals for Veterans Claims held that tinnitus is a "chronic disease" under 38 C.F.R. § 3.309(a) where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to sensorineural hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Bilateral Sensorineural Hearing Loss

The Veteran contends that his bilateral sensorineural hearing loss is related to his military service. 

First, the Board acknowledges that there is evidence of this current disability as the June 2011 VA Examination indicates that the Veteran has a current diagnosis of bilateral sensorineural hearing loss.

Second, there is evidence of an in-service event, disease, or injury as the Veteran contends that his ears were injured in 1978 when a projective round was fired during a training exercise in Germany.  As the Veteran's lay statements regarding this in-service event were consistent with the Veteran's military records, including his military occupational specialty (MOS) as a cannon crewman, the Board acknowledges that the Veteran's lay statements are competent and credible.

With respect to the third element of service connection, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  The examiner in a June 2011 VA examination was unable to provide an etiology opinion regarding hearing loss without resorting to mere speculation.  However, an August 1980 hearing evaluation at separation indicated some level of hearing loss.  Pure tone thresholds, in decibels, were as follows:

Hertz
500
1000
2000
3000
4000
5000
Right
75
90
85
75
85
85
Left
20
5
10
0
20
25

The Veteran's right ear in particular exhibited auditory thresholds consistent with hearing loss for VA purposes.  In addition, the Veteran's competent and credible statements regarding the firing of projective rounds support a nexus between his current hearing loss disability and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  Given the positive evidence and absence of a negative nexus opinion, the Board finds that the evidence is at least in equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.  38 U.S.C. § 5107(b).



Degenerative Arthritis Lumbar Spine

The Veteran contends that his degenerative arthritis lumbar spine is related to his military service. 

First, the Board acknowledges that the Veteran has a current diagnosis of degenerative arthritis lumbar spine. The examiner in the June 2011 VA Examination diagnosed the Veteran with degenerative arthritis lumbar spine as well as mild degenerative arthritis right sacroiliac joint.

Second, there is evidence of an in-service event, disease, or injury as the Veteran contends that he injured his back in 1978 after moving projectiles.  The Veteran's lay statements regarding this in-service event were consistent with his service treatment records that indicated he was evaluated for low back pain in June 1978.  Thus, the Veteran has provided competent and credible lay statements consistent with his service treatment records

Consequently, the only remaining question is whether the Veteran's current degenerative arthritis lumbar spine is related to his in-service event.

In the December 2011 VA examination, the examiner opined that the Veteran's degenerative arthritis lumbar spine was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had a self-limited back sprain in the service based on his service medical records.  The examiner believed the Veteran recovered from this without residuals as confirmed by the Veteran's separation examination.  The examiner also indicated there was no evidence of the low back condition occurring in service.  Second, the examiner noted that it was not until at least 15 years later that the current back condition started.  Third, the examiner noted that there was evidence in the Veteran's record that he suffered from injuries after service that are most likely the etiology of his low back condition.

With respect to the December 2011 VA examiner's third reason, the Board acknowledges that there is indeed evidence in the record of the Veteran suffering other injuries that could be related to his back.  For example, a December 1998 functional capacity evaluation indicated that the Veteran injured his back in October 1998 as he slipped when he was pulling a chain when tying down his load and jerked backwards.  In a February 2009 office visit, the physician indicated that the Veteran injured his back again in March 2008 when he was run over by a forklift.  

While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his back condition in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of the Veteran's degenerative arthritis lumbar spine is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case.  

The December 2011 VA examiner provided the most probative evidence as to the etiology of the Veteran's degenerative arthritis lumbar spine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The rationale was sufficient and accurately portrayed the evidence and addressed the relevant facts.  It is clear that the examiner reviewed the entire claims file and considered the Veteran's contentions. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

To the extent that the Veteran has asserted a relationship between his current back disability and his active service, the Board finds that he is not competent to do so. Determining the etiology of a back condition required medical knowledge and training and cannot be assessed based solely on observable symptoms such as pain. Thus, the lay statements do not have any probative value.

In sum, the preponderance of the evidence does not show that the Veteran's degenerative arthritis lumbar spine is related to his active service or manifested within one year from the date of separation from service.  Since the preponderance of the evidence is against the claim, service connection for degenerative arthritis lumbar spine is not warranted. U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for degenerative arthritis lumbar spine is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


